925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen Andrew LOVE, Plaintiff-Appellant,v.Jim FARLEY, Lieutenant, Brook Correctional Facility, in hisindividual capacity, Defendant-Appellee.
No. 90-1549.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Allen Andrew Love, a Michigan state prisoner, requests the appointment of counsel on appeal from the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Love's complaint alleged that he had been denied a hearing investigator in a prison disciplinary hearing, and that he had therefore been found guilty without due process, resulting in a delay of his parole release date.  He sought compensatory damages of $50,000.00 and an injunction ordering his release on parole.  The district court sua sponte dismissed the complaint under 28 U.S.C. Sec. 1915(d).


4
Upon consideration, this court concludes that Love's complaint was properly dismissed, as it lacks an arguable basis in law.    See Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 1831 (1989).  A prisoner's due process rights during a disciplinary hearing do not include the right to a hearing investigator.    See Wolff v. McDonnell, 418 U.S. 539, 570 (1974).  Accordingly, the request for counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief District Judge for the Eastern District of Kentucky, sitting by designation